{¶ 17} I concur in the opinion and judgment of the court. I write separately to emphasize that justification for a pat-down requires a reasonable and articulable suspicion that the person to be frisked isboth armed and dangerous. I believe the bulge Officer Leal observed was sufficient to give rise to a reasonable and articulable suspicion that Jordan was armed, but the totality of the circumstances did not support a reasonable and articulable suspicion that Jordan was also dangerous. Put differently, facts supporting a reasonable and articulable suspicion that a person is armed do not necessarily support a reasonable and articulable suspicion that the person is dangerous. This is such a case. *Page 1